             Case 3:19-cr-00486-CRB Document 53 Filed 10/29/20 Page 1 of 2



 1   Sandeep Singh (CSB 321995)
 2   StoneBridge Counsel
     1990 N. California Blvd., Suite 830
 3
     Walnut Creek, CA 94596
 4   Ph: (925) 255-0121
     Fax: (925) 322-6216
 5
     sandeep@stonebridgecounsel.com
 6   Attorney for Defendant TERESA SU
 7

 8                       UNITED STATES DISTRICT COURT
 9
                      NORTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                Case No.: 19CR486-CRB
12               Plaintiff,
13                                            JOINT STIPULATION TO
     TERESA SU,                               MODIFY RELEASE CONDITIONS
14
                                              TO PERMIT TRAVEL FROM
15
                 Defendant                    NOVEMBER 6 THROUGH
                                              NOVEMBER 8, 2020
16

17         IT IS HEREBY STIPULATED AND AGREED between the plaintiff,
18
     UNITED STATES OF AMERICA, by and through its counsel, David L. Anderson,
19

20   United States Attorney, Cynthia Stier, Assistant United States Attorney, and
21
     defendant DR. TERESA SU, by and through her counsel, Sandeep Singh, that this
22

23
     Court may allow Dr. Su to travel on Friday, November 6, 2020 through November

24   8, 2020 to Valencia, CA to be with her sister during her chemo. Dr. Su will be
25
     staying at the Embassy Suites, 28508 Westinghouse Place, Valencia, CA and
26

27   returning to Santa Rosa on November 8, 2020.
     JOINT STIPULATION TO MODIFY RELEASE CONDITIONS TO PERMIT TRAVEL FROM NOVEMBER 6
28   THROUGH NOVEMBER 8, 2020
     19CR486-CRB                          PAGE |1
             Case 3:19-cr-00486-CRB Document 53 Filed 10/29/20 Page 2 of 2



 1         Assistant United States Attorney Cynthia Stier and Pretrial Service Officer
 2
     Bradley Wilson have been notified of this request and both parties have no
 3

 4   opposition to this request.
 5
           IT IS SO STIPULATED AND AGREED.
 6

 7

 8   Date: 10/29/2020                           /s/Sandeep Singh
                                                SANDEEP SINGH
 9
                                                Attorney for Defendant Dr. Teresa Su
10

11
     Date: 10/29/2020                           /s/Cynthia Stier
12                                              CYNTHIA STIER
13                                              Assistant U.S. Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATION TO MODIFY RELEASE CONDITIONS TO PERMIT TRAVEL FROM NOVEMBER 6
28   THROUGH NOVEMBER 8, 2020
     19CR486-CRB                          PAGE |2
